Two writs are applied for; one to review an ordinance of the town of Bloomfield appropriating money for the purchase of fire hose, and another to review the resolution awarding the contract to the Fabric Fire Hose Company.
After full and careful examination of the points made by the prosecutor in the light of affidavits we are of the opinion that there is no irregularity either in the ordinance or the resolution, or in the proceedings leading up to either, sufficient in our judgment to justify us in awarding either writ applied for.
Both applications are denied accordingly, but without costs.